Citation Nr: 0105859	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  97-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, that confirmed a 10 percent 
evaluation in effect for service-connected arthritis of the 
right knee.  The veteran perfected an appeal from this 
decision in February 1997.  In a November 1997 rating 
decision, service connection was established for a separately 
disabling condition of the right knee, residuals of tear of 
the anterior cruciate ligament.  This disability was 
evaluated separately from the arthritis, and a 10 percent 
disability rating was assigned to it, based on instability of 
the knee.  The veteran was notified of this rating action and 
of his appeal rights in December 1997.  He did not appeal.  
The only issue before the Board is, accordingly, whether the 
veteran is entitled to a higher evaluation than 10 percent 
for arthritis of the right knee.


REMAND

In July 1999, the Board remanded this claim to obtain 
additional medical evidence concerning the veteran's right 
knee condition.  An examination was accomplished that 
included review of the claims file.  While the examiner did 
address the question of whether there would be additional 
functional limitation with pain on use, the examiner did not 
quantify that additional functional limitation, nor did he 
state that he would be unable to do so.  There was no 
indication of the frequency with which flare-ups of the 
arthritis might be expected to occur.  In this regard, there 
may be medical treatment records relevant to the veteran's 
right knee arthritis that have not yet been associated with 
the file.  There are a considerable volume of treatment 
records up to December 1995, dealing primarily with unrelated 
conditions.  Whether the veteran has had any treatment for 
his right knee arthritis since December 1995 should be 
determined, and those records should be requested and 
associated with the claims file.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran whether he has had any 
private or VA treatment for his arthritis 
of the right knee since December 1995.  If 
he has had private treatment, ask him for 
the names, addresses, and approximate 
dates of treatment of all private care 
providers.  Ask him to provide appropriate 
releases, and request his right knee 
treatment records.  If any request for 
private treatment records is unsuccessful, 
notify the appellant, and give him the 
opportunity to present the records 
himself.

With respect to any VA treatment for right 
knee arthritis of which the veteran 
provides notice, obtain and associate with 
the file all knee treatment records since 
December 1995.

2.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed. 

3.  Schedule the veteran for another VA 
examination of his right knee.  The 
claims file and a copy of this remand are 
to be made available to the examiner to 
review.  Any tests that the examining 
physician deems appropriate should be 
performed.  These tests should include a 
complete test of the range of motion of 
the veteran's right knee with the 
findings expressed in degrees.  In DeLuca 
v Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a 
rating solely on the basis of loss of 
range of motion must consider 38 C.F.R. 
§§  4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint 
disability attributable to pain).  To the 
extent possible, the degree of additional 
loss likely to result due to pain, 
weakened movement, excess fatigability, 
or incoordination on use or during flare-
ups should be noted.  The frequency of 
such flare-ups should be noted.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO should readjudicate the 
veteran's claim for an increased rating 
for service-connected arthritis of the 
right knee, with particular consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2000), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202, 206-08 (1995).

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided a supplemental 
statement of the case (SSOC).  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

